Exhibit 10.5
FIFTH AMENDMENT TO THE
INGRAM MICRO 401(k) INVESTMENT SAVINGS PLAN
     The Ingram Micro 401(k) Investment Savings Plan, which was restated as of
April 1, 2005, is hereby amended in the following manner in accordance with the
amendment procedures set forth in Section 12.1 of the Plan. This Amendment is
effective as of the dates specified below.
     1. Effective January 1, 2008, Section 1.7 is amended to read as follows:
“1.7 ‘Annual Addition’ for purposes of the limitations of Section 415 of the
Code has the meaning given to such phrase in Section 3.11(c) of this Plan.”
     2. Effective January 1, 2008, the first sentence of Section 1.18 is amended
to read as follows:
“1.18 ‘Compensation’ means, with respect to each Participant for purposes of
calculating and allocating contributions to the Plan, the total amount of Box 1
Form W-2 wages as base salary including commissions, shift differentials,
over-time pay, annual bonuses, amounts paid under the Long-Term Executive Cash
Incentive Award Program and special and incentive bonuses, but excluding
benefits under the Plan, benefits under any other pension, profit sharing, stock
bonus, phantom stock, nonstatutory stock option, any form of equity-based
compensation, hospitalization, life insurance, long-term disability, or other
employee benefit plan (including without limiting the foregoing, the Ingram
Micro Inc. Supplemental Investment Savings Plan), travel, entertainment, and
other business expense allowances from which an accounting is made to the
Company, living allowances, imputed income attributable to employer-provided
group term life insurance and such other imputed non-cash income recognized as
such by the Code and the Company for purposes of the Plan, any home sale costs,
reimbursed moving costs, employer-reimbursed or employer-subsidized meals,
employer payments for the use of his or her personal car for business purposes,
location adjustments or any other similar supplemental type of pay, voluntary or
involuntary cashouts under the Paid Time Off (PTO) Program, and severance pay
(even if such severance pay takes the form of continued payroll compensation
after the Participant actually no longer is performing services for the
Company).”
     3. Effective January 1, 2009, Section 1.22 is amended to read as follows:
“1.22 ‘Eligible Employee’ means any Employee maintained on the United States
payroll of the Employer other than: (a) a leased employee within the meaning of
Section 1.23, (b) any person who is included in a unit of employees covered by
an agreement recognized for purposes of collective bargaining with the Employer,
provided retirement benefits have been the subject of good faith bargaining and
such bargaining does not provide for coverage under the Plan, and (c) an
Employee who is a nonresident alien deriving no earned income from the Employer
which constitutes income from sources within the United States. Notwithstanding
any other provision of the Plan, the term ‘Eligible Employee’ shall not include
any employee,

 



--------------------------------------------------------------------------------



 



independent contractor, leased employee or other individual unless such
individual is contemporaneously treated by the Employer as an Employee for
purposes of the Plan (without regard to any subsequent recharacterization or
inconsistent determination made by any person or entity or by any court, agency
or other authority with respect to such individual whenever effective).”
     4. Effective January 1, 2009, Section 1.25 is amended to read as follows:
“1.25 ‘Entry Date’ means each business day of the year.”
     5. Effective January 1, 2009, Section 2.1(c) is deleted, and
Section 2.1(d), which was added by the Third Amendment to the Plan, is
re-designated as Section 2.1(c).
     6. Effective January 1, 2008, Section 3.1(a)(5) is amended by the addition
of the following at the end thereof:
“Notwithstanding the above, the election change procedures adopted by the
Administrator may include an annual increase or similar program which permits
Participants to increase their contribution elections by predetermined
percentage points on predetermined dates.”
     7. Effective January 1, 2008, Section 3.7(b) is amended by revising the
introductory paragraph and subparagraph (1) thereof to read as follows:
“(b) Distributions of Excess Contributions must be adjusted for the income (gain
or loss) allocable to the Excess Contributions for the Plan Year for which such
Excess Contributions were made, and shall not include any gain or loss after
such Plan Year. The Administrator has the discretion to determine and allocate
income using any of the methods set forth below:
     (1) The Administrator may use any reasonable method for computing the
income allocable to Excess Contributions, provided that the method does not
violate Section 401(a)(4) of the Code, is used consistently for all Participants
and for all corrective distributions under the Plan for the Plan Year, and is
used by the Plan for allocating income to Participant Accounts.”
     8. Effective January 1, 2008, Section 3.7(b) is amended by deleting
subparagraphs (3) and (4) thereof.
     9. Effective January 1, 2008, Section 3.9(b) is amended by revising the
first sentence thereof to read as follows:
“(b) Distributions of Excess Aggregate Contributions must be adjusted for the
income (gain or loss) allocable to the Excess Aggregate Contributions for the
Plan Year for which such Excess Aggregate Contributions were made, and shall not
include any gain or loss after such Plan Year.”

-2-



--------------------------------------------------------------------------------



 



10. Effective January 1, 2008, Section 3.11 is amended to read as follows:
“3.11 Maximum Annual Additions
     (a) Notwithstanding anything to the contrary contained in this Plan, the
total Annual Additions made on behalf of a Participant for any year will not
exceed the limits imposed by Section 415 of the Code, as such limits may be
adjusted from time to time. If Annual Additions on behalf of a Participant are
allocated under this Plan and under another defined contribution plan, Annual
Additions that must be restricted to comply with Section 415 of the Code shall
first be restricted under the other plan. For purposes of this Plan, all
provisions of Code Section 415 are hereby incorporated by reference.
     (b) Except to the extent permitted under Section 3.3 of the Plan and
Section 414(v) of the Code (regarding catch-up contributions), the Annual
Additions that may be contributed or allocated to a Participant’s Account under
the Plan for any Limitation Year shall not exceed the lesser of: (i) $40,000, as
adjusted for increases in the cost-of-living under Section 415(d) of the Code,
or (ii) 100 percent of the Participant’s Compensation, within the meaning of
Section 415(c)(3) of the Code, for the Limitation Year.
     The compensation limitation expressed as a percentage in clause (ii) of the
preceding paragraph shall not apply to an individual medical benefit account
within the meaning of Section 415(1) of the Code or a post-retirement medical
benefits account for a key employee within the meaning of Section 419A(d)(1) of
the Code.
     (c) For purposes of this Section 3.11, “Annual Addition” means the amount
allocated to a Participant’s Account during the Limitation Year that
constitutes: Employer contributions; and Employee contributions; and
forfeitures; and amounts described in Sections 415(l)(2) (medical accounts in
pension or annuity plan), 419A(d)(3) (post-retirement medical benefits), or
419(e) (welfare benefit fund) of the Code.
          (1) Contributions do not fail to be Annual Additions merely because
they are Excess Contributions (as defined in Section 1.28 of the Plan) or Excess
Aggregate Contributions (as defined in Section 1.27 of the Plan), or merely
because such Excess Contributions or Excess Aggregate Contributions are
corrected through distribution. Mandatory employee contributions to a defined
benefit plan are treated as contributions to a defined contribution plan. Annual
Additions provided to an alternate payee (as defined in Code Section 414(p)(8))
of a Participant pursuant to a qualified domestic relations order (as defined in
Code Section 414(p)(1)(A)) are treated as if they were provided to the
Participant for purposes of applying the limitations of Code Section 415.
          (2) For the purpose of determining Annual Additions, Employee
contributions shall not include any rollover contributions (as defined in
Section 402(c), 403(a)(4), or 403(b)(8) of the Code), or any Employee
contributions

-3-



--------------------------------------------------------------------------------



 



to a simplified employee pension allowable as a deduction under Section 219(a)
of the Code. Annual Additions do not include the restoration of an Employee’s
Account balance resulting from the Employee’s repayment of a prior distribution
in accordance with Section 6.4(c) of the Plan. Annual Additions do not include
repayments on Participant loans, or Excess Deferrals that are distributed in
accordance with Section 3.10 of the Plan.
     (d) For purposes of Code Section 415, all defined contribution plans ever
maintained by the Employer or a predecessor employer, whether terminated or not,
under which the Participant receives Annual Additions shall be treated as a
single plan.
     (e) In the event an Employer is a member of a group of employers which
constitutes either a controlled group of corporations, as defined at Section
414(b) of the Code (as modified by Section 415(h) of the Code), a group of
trades or businesses (whether or not incorporated) under common control as
defined at Section 414(c) of the Code (as modified by Section 415(h) of the
Code), an affiliated service group as defined at Section 414(m) of the Code, or
any other entity required to be aggregated with the Employer pursuant to Section
414(o) of said Code, all such Employers shall be considered a single Employer
for purposes of applying the limitations under Section 415 of said Code, as set
forth in this Section 3.11. Furthermore, contributions made for a Participant
are aggregated to the extent applicable under Section 414(n) of the Code.
     (f) In the event the limitation on Annual Additions established under this
Section 3.11 is exceeded for any Limitation Year, any correction method
permitted by the Employee Plans Compliance Resolution System published by the
Internal Revenue Service may be utilized. As of the date this Amendment is
adopted, such a correction shall be administered as follows:
          (1) The Plan shall distribute to the Participant a refund of After-Tax
Contributions (and, to the extent required by the Code, gains attributable to
those After-Tax Contributions), to the extent that the distribution would reduce
the excess amounts in the Participant’s Account. These distributed amounts are
disregarded for purposes of the actual contribution percentage test of Code
Section 401(m)(2), and the actual deferral percentage test of Code
Section 401(k)(3);
          (2) The Plan shall distribute to the Participant Elective Deferrals,
and gains attributable to those Elective Deferrals, to the extent that the
distribution would reduce the excess amounts in the Participant’s Account. These
distributed amounts are treated as Excess Elective Deferrals pursuant to
Section 3.10 herein, and are disregarded for purposes of Code Section 402(g),
the actual deferral percentage test of Code Section 401(k)(3), and the actual
contribution percentage test of Code Section 401(m)(2);
          (3) If, after the distributions provided in subparagraphs (1) and
(2) are made, a Participant still has excess Annual Additions in any Limitation
Year, the

-4-



--------------------------------------------------------------------------------



 



excess amounts shall be taken from Matching Contributions in the Participant’s
Account and shall be held in an unallocated account to which investment gains or
losses shall be credited. The funds in the unallocated account shall thereafter
be allocated to the Accounts of the Participants in accordance with the
provisions of Section 3.2 and no additional contributions shall be made by an
Employer until all such funds held in such unallocated account have been
allocated in full.
     (g) For purposes of applying the limitations of Code Section 415,
“Compensation” shall mean wages as defined in Section 3401(a) of the Code and
all other payments of compensation to an Employee by the Employer (in the course
of the Employer’s trade or business) for which the Employer is required to
furnish the Employee a written statement under Sections 6041(d) and 6051(a)(3)
of the Code (wages, tips and other compensation box on form W-2), determined
without regard to any rules under Code Section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)).
     Notwithstanding the foregoing, Compensation for purposes of Section 415 of
the Code shall include any amount that would be wages under the preceding
paragraph but for an election under Section 125(a), 132(f)(4), 402(e)(3),
402(h)(1)(B), 402(k), or 457(b).
     Compensation for purposes of this Section 3.11 of the Plan includes an
amount that is excludable from the income of a Participant under Code
Section 106 that is not available to the Participant in cash in lieu of group
health coverage under a Code Section 125 arrangement solely because the
Participant is unable to certify that the Participant has other health coverage.
Such an amount will be treated as Compensation only if the Employer does not
request or collect information regarding the Participant’s other health coverage
as part of the enrollment process for the health plan.
     (h) Compensation for purposes of Section 415 of the Code means Compensation
as defined in Section 3.11(g), which is paid during the Limitation Year and
prior to severance from employment with the Employer unless provided otherwise
below. For this purpose, amounts that are made available to an Employee (or, if
earlier, includible in the gross income of the Employee) are treated as being
paid to the Employee.
          (1) Notwithstanding the above, Section 415 Compensation for a
Limitation Year includes amounts earned during that Limitation Year but not paid
during that Limitation Year solely because of the timing of pay periods and pay
dates if (a) such amounts are paid during the first few weeks of the next
Limitation Year, (b) such amounts are included on a uniform and consistent basis
with respect to all similarly situated Employees, and (c) no Section 415
Compensation is included in more than one Limitation Year.

-5-



--------------------------------------------------------------------------------



 



          (2) Section 415 Compensation includes the following amounts paid after
the Employee’s severance from employment with the Employer, provided such
amounts are paid by the later of 21/2 months after severance from employment
with the Employer or the end of the Limitation Year that includes the date of
severance from employment with the Employer and are includible in the Employee’s
gross income:
               (A) Regular compensation for services during the Employee’s
regular working hours, or compensation for services outside the Employee’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments that would have been paid to the Employee
prior to a severance from employment if the Employee had continued in employment
with the Employer;
               (B) Payment for unused accrued bona fide sick, vacation, or other
leave, but only if the Employee would have been able to use the leave if
employment had continued; and
               (C) Payment received by an Employee pursuant to a nonqualified
unfunded deferred compensation plan, but only if the payment would have been
paid to the Employee at the same time if the Employee had continued in
employment with the Employer.
          (3) Any payment that is not described in paragraph (1) or (2), above,
is not considered Section 415 Compensation if paid after severance from
employment with the Employer, even if it is paid within the time period
described in paragraph (2). Thus, Section 415 Compensation does not include
severance pay, or parachute payments within the meaning of Code
Section 280G(b)(2), if they are paid after severance from employment with the
Employer, and does not include post-severance payments under a nonqualified
unfunded deferred compensation plan unless the payments would have been paid at
that time without regard to the severance from employment.
     (i) If an Employer contributes to an Employee’s Account with respect to a
prior Limitation Year due to the Employee’s qualified military service, in
accordance with Section 3.13, such contribution is not considered an Annual
Addition for the Limitation Year in which the contribution is made, but is
considered an Annual Addition for the Limitation Year to which the contribution
relates.
     (j) The dollar amounts under the foregoing limits shall automatically
adjust annually for increases in the cost of living in accordance with Treasury
Department Regulations, as provided in Section 415(d) of the Code.
     (k) The annual Compensation of each Participant taken into account for any
Limitation Year shall not exceed $200,000, as adjusted for cost-of-living
increases in accordance with Section 401(a)(17)(B) of the Code. The
cost-of-living

-6-



--------------------------------------------------------------------------------



 



adjustment in effect for a calendar year applies to annual Compensation for the
Limitation Year that begins with or within such calendar year.”
     11. Effective January 1, 2007, Section 4.3 is amended by the addition of
the following thereto:
“Notwithstanding the above, the Administrator shall furnish a pension benefit
statement at least once each calendar quarter to a Participant or Beneficiary
who has the right to direct the investment of assets in his or her Account, in
accordance with the provisions of Section 508 of the Pension Protection Act of
2006, as it may be amended from time to time.”
     12. Effective January 1, 2007, Section 5.2 is amended by revising the
second sentence thereof to read as follows:
“If a Participant fails to make an election pursuant to this Section 5.2, all of
his Accounts shall be invested in a “qualified default investment alternative”
described in ERISA Section 404(c)(5) and related regulations, or such other Fund
that the Administrator determines, in its sole discretion, is consistent with
the prudent discharge of its fiduciary duties.”
     13. Effective December 1, 2008, Section 5.2 is amended to read as follows:
     “5.2 Investment of Participant Accounts
(a) A Participant may, in accordance with applicable administrative procedures,
specify the percentages of his Accounts that shall be invested in each Fund
maintained under the Plan, subject to subsection (b) below.
(b) A Participant’s investment in the Ingram Micro Stock Fund shall comply with
the provisions of Code Section 401(a)(35), Proposed Treasury Regulation
Section 1.401(a)(35)-1, and any subsequent guidance of general applicability, as
follows:
     (1) Not more than 25% of new contributions allocated to a Participant’s
Account may be invested in the Ingram Micro Stock Fund.
     (2) A Participant shall not be permitted to transfer assets into the Ingram
Micro Stock Fund from any other Fund to the extent that such transfer would
cause the percentage of the Participant’s Account invested in the Ingram Micro
Stock Fund to exceed 25%.
     (3) A Participant whose Account is more than 25% invested in the Ingram
Micro Stock Fund because of investments elected before December 1, 2008, changes
in the market value of the Funds, or any other reason, shall not be required to
transfer assets out of the Ingram Micro Stock Fund, provided that the
Participant has complied with paragraphs (1) and (2), above, on and after
December 1, 2008.

-7-



--------------------------------------------------------------------------------



 



     (4) Notwithstanding the above, the Plan may impose a restriction or
condition on the acquisition or divestiture of the Ingram Micro Stock Fund that
is either required in order to ensure compliance with applicable securities laws
or is reasonably designed to ensure compliance with applicable securities laws.
Therefore, a Participant who is subject to Rule 16b-3 of the Securities and
Exchange Commission or who is designated by the Employer as a window group
person may only be permitted to transfer contributions into or out of the Ingram
Micro Stock Fund during a special open window period established by the
Employer.
     (5) Except as provided in paragraph (4), above, a Participant may, in
accordance with applicable administrative procedures, transfer assets from the
Ingram Micro Stock Fund to another Fund without restrictions.
(c) If a Participant fails to make an investment election pursuant to
Section 5.2(a), all of his Accounts shall be invested in a “qualified default
investment alternative” described in ERISA Section 404(c)(5) and related
regulations, or such other Fund that the Administrator determines, in its sole
discretion, is consistent with the prudent discharge of its fiduciary duties.
Furthermore, to the extent that a Participant’s election to invest new
contributions in the Ingram Micro Stock Fund on or after December 1, 2008,
should exceed the limit set forth in Section 5.2(b)(1), the excess amount shall
be invested in a “qualified default investment alternative” described in ERISA
Section 404(c)(5) and related regulations, or such other Fund that the
Administrator determines, in its sole discretion, is consistent with the prudent
discharge of its fiduciary duties.”
     14. Effective December 1, 2008, Section 5.5 is amended to read as follows:
     “5.5 Transfer Among Funds
A Participant may, in accordance with applicable administrative procedures and
subject to any restrictions that may be imposed by particular Funds or by
Section 5.2 of the Plan, elect to transfer all or a portion of the balance in
all of his Accounts between and among Funds as of any Valuation Date. The
Employer, however, reserves the right, in its sole discretion, to implement
reasonable restrictions on a Participant’s right to transfer among Funds.
A Participant who is subject to Rule 16b-3 of the Securities and Exchange
Commission or who is designated by the Employer as a window group person may
only be permitted to transfer contributions into or out of the Ingram Micro
Stock Fund during an open window period established by the Employer.”

-8-



--------------------------------------------------------------------------------



 



15. Effective January 1, 2009, Section 7.2 is amended to read as follows:
“7.2 Rollover Contribution Account and After-Tax Contribution Account
Withdrawals
A Participant may, in accordance with applicable administrative procedures,
request a withdrawal of all or any portion of his Rollover Contribution Account
and/or his After-Tax Contribution Account at any time.”
16. Effective January 1, 2009, Section 7.3 is amended to read as follows:
“7.3 Age 591/2 Withdrawals
A Participant who has attained age 591/2 may, in accordance with applicable
administrative procedures, request a withdrawal of all or any portion of his
vested Account. A withdrawal pursuant to this Section 7.3 shall not affect the
Participant’s continued participation in the Plan.”
     17. Effective January 1, 2009, Section 7.4(a) is amended by deleting the
final sentence thereof, in order to remove the maximum of two Hardship
withdrawals in each calendar year.
     18. Effective January 1, 2009, the third paragraph of Section 7.5(h) is
amended to read as follows:
“The requirement that loan repayments be made on an amortized basis, not less
frequently than quarterly, may be suspended for up to one year while a
Participant is on a leave of absence approved by the Employer, either without
pay or at a rate of pay (after income and employment tax withholding) that is
less than the amount of the installment payments required under the terms of the
Participant loan. In the event the Participant loan does not already have the
maximum permitted term (180 months for a home loan within the meaning of
Section 72(p)(2)(B)(ii) of the Code, or 60 months for any other loan), the term
of the loan may be extended by the length of the leave of absence, but not
beyond the maximum permitted term measured from the date the loan was originally
made. In the case of a Participant loan that was originally made for the maximum
permitted term, the suspension of loan payments shall not extend the due date of
the Participant loan beyond the due date in effect immediately prior to the
leave of absence and the installments due after the leave of absence ends (or,
if earlier, after the first year of the leave of absence) must not be less than
the installments required under the terms of the original loan.”
     19. Effective January 1, 2007, Section 8.3 is amended by revising the third
sentence thereof to read as follows:
“Such consent form shall include a description of the Participant’s right, if
any, to defer receipt of a distribution and the consequences of failing to defer
such receipt, and such consent must be obtained not more than 180 days before
the commencement of the distribution of any part of the Participant’s vested
Account balance.”

-9-



--------------------------------------------------------------------------------



 



     20. Effective for distributions on or after January 1, 2009, Section 8.7 is
amended by the addition of the following thereto:
     “(g) Direct Transfer by Non-Spouse Beneficiary
A non-Spouse Beneficiary of a Participant’s death benefits may authorize a
direct transfer to an individual retirement account described in Code Section
408(a) or an individual retirement annuity described in Code Section 408(b), in
accordance with Code Section 402(c)(11) as added by the Pension Protection Act.”
     21. Effective August 17, 2007, Section 13.4(b) is amended by the addition
of the following thereto:
“A domestic relations order shall not fail to be a qualified domestic relation
order solely because (i) the order is issued after, or revises, another domestic
relations order or qualified domestic relation order, or (ii) of the time at
which it is issued.”
IN WITNESS WHEREOF, this Fifth Amendment is executed on the date set forth
below.

                  INGRAM MICRO INC.    
 
           
 
  By:   /s/ Lynn Jolliffe     
 
     
 
   
 
           
 
  Title:   SVP HR     
 
           
 
           
 
  Date:   11/17/08     
 
           

-10-